—Order, Supreme Court, New York County (Leland DeGrasse, J.), entered October 21, 1999, which, insofar as appealed from, denied defendants’ motion in limine to preclude plaintiffs from presenting evidence of legislative deliberations, unanimously reversed, on the law and the facts, without costs, the motion to preclude evidence of legislative motive granted and any testimony by a legislator as to the motives and deliberations of nontestifying legislators also precluded.
The Court of Appeals has already decided in this case that plaintiffs’ remaining cause of action is based on Civil Rights Act of 1964 title VI regulations and, as such, hinges upon whether plaintiffs can prove a disparate impact (Campaign for Fiscal Equity v State of New York, 86 NY2d 307, 323). As such, motive evidence, required for a statutory title VI cause of action, is irrelevant. Even were motive evidence relevant, the Speech or Debate Clause of our Constitution creates a privilege which would preclude the testimony sought to be introduced by plaintiffs (NY Const, art III, § 11; Matter of Straniere v Silver, 218 AD2d 80, 82-83, affd 89 NY2d 825). Concur — Lerner, J. P., Andrias, Saxe, Buckley and Friedman, JJ. [See, 182 Misc 2d 676.]